   1   Jonathan C. Cahill (SBN 287260)
       jcahill@aldridgepite.com
   2   Christopher M. McDermott (SBN 253411)
       cmcdermott@aldridgepite.com
   3   ALDRIDGE PITE, LLP
       4375 Jutland Dr., Ste. 200
   4   P.O. Box 19734
       San Diego, CA 92177-9734
   5   Telephone: (858) 750-7600
       Facsimile: (619) 590-1385
   6
       Attorneys for Wilmington Savings Fund
   7   Society, FSB, as trustee of Stanwich Mortgage
       Loan Trust A; Deutsche Bank National Trust
   8   Company, as trustee, on behalf of the holders
       the    WaMu        Mortgage     Pass-Through
   9   Certificates, Series 2005-AR6
  10   [Additional Counsel Listed on Continuation
       Page]
  11                         UNITED STATES BANKRUPTCY COURT
  12            NORTHERN DISTRICT OF CALIFORNIA – SAN FRANCISCO DIVISION
  13    In re                                                 Case No. 18-30983-DM
  14    KEYHAN MOHANNA,                                       Chapter 13
  15                                                          DECLARATION OF WILLIAM R.
                         Debtor(s).                           JARRELL IN SUPPORT OF JOINT
  16                                                          MOTION TO CONVERT CHAPTER 13
                                                              CASE TO CHAPTER 7
  17
                                                              HEARING:
  18                                                          Date: October 17, 2018
                                                              Time: 3:00 p.m.
  19                                                          Ctrm: 17
                                                              Judge: Hon. Dennis Montali
  20

  21            I, William R. Jarrell, hereby declare:
  22            1.     I am an associate attorney at Aldridge Pite, LLP, attorneys for Deutsche Bank
  23 National Trust Company, as trustee, on behalf of the holders the WaMu Mortgage Pass-Through

  24 Certificates, Series 2005-AR6 (“Deutsche”) in the above-captioned matter. At all relevant times

  25 herein, my firm was retained by Deutsche, and I am authorized by Deutsche to make this

  26 Declaration. I have personal knowledge of the facts stated herein except those stated on information

  27 and belief and, as to those matters, I believe them to be true. If called as a witness, I could and would

  28 testify competently thereto.

                                             -1-                      CASE NO. 18-30983-DM
           DECLARATION OF WILLIAM R. JARRELL IN SUPPORT OF JOINT MOTION TO CONVERT
                                CHAPTER 13 CASE TO CHAPTER 7
Case: 18-30983       Doc# 42      Filed: 10/12/18        Entered: 10/12/18 16:39:20     Page 1 of 5
   1          2.      Deutsche purchased Unit #6 of the Property on February 23, 2017 at a trustee’s sale

   2 and duly perfected title by the recording of the Trustee’s Deed Upon Sale in the official records of

   3 San Francisco County as Document Number 2017-K422023-00. Debtor was the former owner.

   4          3.      On November 21, 2018, Deutsche filed an unlawful detainer action seeking

   5 possession of the Unit #6 of the Property against Debtor in the Superior Court of California for the

   6 County of San Francisco, which was assigned case number CUD-17-660362. As of the time of this

   7 Declaration, Deutsche’s unlawful detainer case remains pending.

   8          4.      On April 1, 2018, I received an email from Debtor. The sole message in the email

   9 stated: “FYI motherfucker[.]” A true and correct copy of the email is lodged herewith as Exhibit 25.

  10          5.      Debtor’s April 1, 2018 email included an attached document consisting of ten (10)

  11 pages. The cover page of the attachment is addressed to “John Aldridge re: douchbag motherfucker.”

  12 John Aldridge is the owner and managing partner of Aldridge Pite, LLP, Deutsche’s attorneys of

  13 record herein. A true and correct copy of the April 1, 2018 email attachment is lodged herewith as

  14 Exhibit 26. Debtor also references me on page two (2) of Exhibit B, to wit: “illegal activities of

  15 William Jarrell.”

  16          6.      That same day, Debtor also emailed a copy of Exhibit B directly to John Aldridge

  17 along with another attachment entitled “wjarrell.pdf.” In the “wjarrell.pdf” attachment was a letter

  18 addressed to me from Debtor. In the letter, Debtor asserts: “Let Me [sic] remind you that you are

  19 fucking with the wrong guy. I will do my best to disbar you, but Henry “Hang” Hui (3H) will hang
  20 you by your balls if you continue your reckless, lawless behavior.” A true and correct copy of the

  21 letter to me from Debtor contained in the attachment entitled “wjarrell.pdf” is lodged herewith as

  22 Exhibit 27.

  23          7.      In response to Debtor’s communications, on April 3, 2018, my office issued an

  24 internal security alert identifying Debtor as a potential threat to the physical safety of my office’s

  25 employees and agents. A true and correct copy of the security alert is lodged herewith as Exhibit 28.

  26          8.      On April 9, 2018, I received an email from Debtor addressed to John Aldridge and

  27 me. The content of the email stated: “Stop your fucking illegal/criminal activities surrounding 1405

  28 Greenwich Street! NOW!!” A true and correct copy of the April 9, 2018 email is lodged herewith as

                                             -2-                      CASE NO. 18-30983-DM
           DECLARATION OF WILLIAM R. JARRELL IN SUPPORT OF JOINT MOTION TO CONVERT
                                CHAPTER 13 CASE TO CHAPTER 7
Case: 18-30983      Doc# 42     Filed: 10/12/18     Entered: 10/12/18 16:39:20        Page 2 of 5
   1 Exhibit 29.

   2          9.      Debtor’s email on April 9, 2018 contained an attachment consisting of 37 pages

   3 entitled “bar-cfpb.pdf.” The attachment contains several communications sent by Debtor to various

   4 individuals and entities. One of the communications therein was a duplicate copy of the letter

   5 addressed to me which Debtor previously sent to my office on April 1, 2018. See Exhibit 18.

   6          10.     On April 10, 2018, Debtor’s attorney, Nedda Haeri, contacted me by email to provide

   7 ex parte notice. I responded to Ms. Haeri requesting she “instruct Mr. Mohanna to cease sending me

   8 threatening communications.” A true and correct copy of my email to Ms. Naeri on April 10, 2018 is

   9 lodged herewith as Exhibit 30.

  10          11.     Thereafter, I began receiving communications, both by fax and email from Debtor’s

  11 daughter, Vivien Mohanna. As such, on April 20, 2018, I again emailed Debtor’s counsel, Nedda

  12 Haeri, and requested she once again instruct Debtor and his daughter to cease sending my office

  13 communications.

  14          12.     On May 14, 2018 my office received a fax from Debtor addressed to me. The fax

  15 contained a communication directed to attorney Thomas Hesketh, who has specially appeared in the

  16 immediate case on behalf of my office on multiple occasions, stating: “Stay the fuck away from my

  17 family & I. Capice? Motherfucker!!” The fax also contains a communication directed to one “Mr.

  18 Williams” apparently of the State Bar of California. Therein, Debtor states: “Add this slimeball

  19 douch [sic] to the list. The fucktard couldn’t get a job with Lyft/Uber so he brings his ugly face and
  20 fucking superman tie, lies through his fucking teeth on behalf of William Jarrell, Select Portfolio,

  21 making all sorts of misrepresentations to the court. We’ll teach this motherfucker a lesson not to fuck

  22 with the Mohannas.” A true and correct copy of the fax from Debtor on May 14, 2018 is lodged

  23 herewith as Exhibit 31.

  24          13.     Also in Debtor’s May 14, 2018 fax is a communication directed to me stating: “You

  25 scumbag motherfucker don’t ever again tell Nedda what to do and what not to do. She’ll bust your

  26 fucking balls, you slimeball motherfucker.” The communication goes on to demand that I “shut the

  27 fuck up” and “[s]tart crying and run to the court with this motherfucker.” See Exhibit G.

  28          14.     Debtor’s May 14, 2018 fax was also sent as an email to John Aldridge and Thomas

                                             -3-                      CASE NO. 18-30983-DM
           DECLARATION OF WILLIAM R. JARRELL IN SUPPORT OF JOINT MOTION TO CONVERT
                                CHAPTER 13 CASE TO CHAPTER 7
Case: 18-30983      Doc# 42     Filed: 10/12/18     Entered: 10/12/18 16:39:20         Page 3 of 5
   1 Hekseth. Therein, Debtor stated: “You are fucking with the wrong family!” A true and correct copy

   2 of the May 14, 2018 email is lodged herewith as Exhibit 32.

   3          15.     That same day, on May 14, 2018, I once again contacted Debtor’s counsel, Nedda

   4 Haeri, and requested her to again instruct her client to cease contacting my office. A true and correct

   5 copy of my May 14, 2018 email to Ms. Haeri is lodged herewith as Exhibit 33.

   6          16.     On May 20, 2018 I received yet another email from Debtor. The email contained an

   7 attachment entitled “Jarrell 5-19.pdf” which was a communication directed to me stating: “Hey

   8 Jarrell, you motherfucker piece of shit forward this to Nedda and stop crying motherfucker – File this

   9 with the Court as well. Since I’m not a party to your bullshit I don’t give a fuck – so go fuck

  10 yourself.” A true and correct copy of the attachment entitled “Jarrell 5-19.pdf” is lodged herewith as

  11 Exhibit 34.

  12          17.     Since May 20, 2018, I have received at least six further communications from Debtor.

  13          18.     On May 29, 2018 Debtor emailed me an attachment entitled “sps-batch-6” which

  14 included a communication to me stating: “Stay the fuck away from 1405 Greenwich Street. I

  15 guarantee you that Chase and Deutsch [sic] Bank don’t need a low life mother fucker like you creat

  16 [sic] more legal problems for them. Are we clear? Crystal clear?” A true and correct copy of the May

  17 29, 2018 communication to me is lodged herewith as Exhibit 35.

  18          19.     Also included in the attachment entitled “sps-batch-6” is a letter from Debtor

  19 addressed to the Hon. Judge Ronald E. Quidachy of the San Francisco Superior Court regarding the
  20 Unit #6 of the Property. Therein Debtor states: “Dear Judge Q., First and foremost I really miss

  21 coming to your Court and getting chewed out by you. I have been in recovery for the past 24

  22 months+/-.” Startlingly, at the end of the letter, Debtor writes to Judge Quidachy: “Btw, saw you at

  23 Target and you looked awesome.” A true and correct copy of the letter addressed to Judge Quidachy,

  24 dated May 16, 2018, is lodged herewith as Exhibit 36.

  25          20.     That same day, on May 29, 2018, Debtor emailed me another attachment entitled

  26 “SPS batch 7.pdf.” This attachment contained a number of communications directed to Aldridge

  27 Pite, Stoel Rivers, one Ed Williams, and the California State Bar. The last two (2) pages of the

  28 attachment include a fax cover sheet addressed to “motherfucker loser Aldridge Pite” ominously

                                             -4-                      CASE NO. 18-30983-DM
           DECLARATION OF WILLIAM R. JARRELL IN SUPPORT OF JOINT MOTION TO CONVERT
                                CHAPTER 13 CASE TO CHAPTER 7
Case: 18-30983      Doc# 42     Filed: 10/12/18     Entered: 10/12/18 16:39:20         Page 4 of 5
   1 followed by a full size black and white photo appearing to depict the cast from the film “The

   2 Godfather.” True and correct copies of the fax cover page and photo are lodged herewith as

   3 Exhibit 37.

   4           21.    That same day, on May 29, 2018, Debtor emailed yet another email attachment

   5 entitled “SPS batch 11.pdf.” The attachment, consisting of 56 pages, contained a fax transmittal

   6 sheet dated May 14, 2016 addressed to “Dennis Barber OR Gabriela Rodriguez” in regard to the Unit

   7 #6 of the Property. While the identities of “Dennis Barber” and “Gabriela Rodriguez” are unknown

   8 to Deutsche’s attorneys herein, the communication directly references the Unit #6 of the Property. In

   9 the communication, Debtor writes: “Stay the fuck away from me and 3H’s property. There will be

  10 grave consequences if you don’t fuck off.” A true and correct copy of the foregoing communication

  11 dated May 14, 2016 and received on May 29, 2018 is lodged herewith as Exhibit 38.

  12           22.    In response to the ongoing communications received from Debtor, on May 30, 2018,

  13 as a matter of safety, my office once again issued a security alert identifying Debtor as a potential

  14 threat to the physical safety of my office’s employees and agents. A true and correct copy of the May

  15 30, 2018 security alert is lodged herewith as Exhibit 39.

  16           23.    As detailed herein, Debtor’s conduct has stifled Deutsche’s prosecution of its pending

  17 unlawful detainer action and has further created a legitimate concern for the safety and well-being of

  18 Deutsche’s attorneys herein, specifically with respect to John Aldridge, Thomas Hesketh, and

  19 myself.
  20           I declare under penalty of perjury under the laws of the State of California that the foregoing

  21 is true and correct. Executed this 8th day of October 2018, in the City of San Diego, California.

  22

  23 Dated: October 8, 2018                           /s/ William R. Jarrell
                                                      William R. Jarrell, Esq.
  24                                                  ALDRIDGE | PITE, LLP
                                                      Attorneys for Deutsche Bank National Trust
  25                                                  Company, as trustee, on behalf of the holders the
                                                      WaMu Mortgage Pass-Through Certificates, Series
  26                                                  2005-AR6
  27

  28

                                             -5-                      CASE NO. 18-30983-DM
           DECLARATION OF WILLIAM R. JARRELL IN SUPPORT OF JOINT MOTION TO CONVERT
                                CHAPTER 13 CASE TO CHAPTER 7
Case: 18-30983       Doc# 42     Filed: 10/12/18     Entered: 10/12/18 16:39:20         Page 5 of 5
